Citation Nr: 1436349	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from July 1959 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the VA RO in St. Paul, Minnesota.  

The Veteran claims that he has depression due to his service-connected diabetes mellitus and coronary artery disease.  He underwent VA examinations in October 2010 and February 2012.  Neither examination adequately discussed a possible relationship between the Veteran's depression and coronary artery disease.  The latter examination, while noting that studies had generally shown that there was an increased likelihood of depression for people with diabetes, did not actually address the question as to the Veteran's own depression.  It also apparently did not address private treatment records from February 2008 and September 2010 wherein the Veteran discussed his depression.  Accordingly, a new examination is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  Outstanding records should be obtained as well.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Request the Veteran to identify any treatment providers for his depression, to include non-mental health practitioners, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.


All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Schedule the Veteran for a VA examination performed by a psychiatrist to determine the nature and etiology of his depression.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

A.  Is it is it at least as likely as not that any current mental health disability was caused by his service-connected diabetes mellitus or coronary artery disease?  

B.  If not, is it at least as likely as not that any current mental health condition was aggravated (meaning permanently worsened beyond its normal progression) by his service-connected diabetes mellitus or coronary artery disease?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the mental health disability by the service-connected disability.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements, the private treatment records discussed above, and studies showing an increased likelihood of depression for people with diabetes or coronary artery disease.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

